Name: Commission Regulation (EC) No 1840/2001 of 19 September 2001 amending for the third time Regulation (EC) No 23/2001 laying down special measures for the beef sector that depart from the provisions of Regulation (EC) No 800/1999, Regulation (EEC) No 3719/88, Regulation (EC) No 1291/2000 and Regulation (EEC) No 1964/82
 Type: Regulation
 Subject Matter: international trade;  animal product;  tariff policy
 Date Published: nan

 Avis juridique important|32001R1840Commission Regulation (EC) No 1840/2001 of 19 September 2001 amending for the third time Regulation (EC) No 23/2001 laying down special measures for the beef sector that depart from the provisions of Regulation (EC) No 800/1999, Regulation (EEC) No 3719/88, Regulation (EC) No 1291/2000 and Regulation (EEC) No 1964/82 Official Journal L 251 , 20/09/2001 P. 0004 - 0005Commission Regulation (EC) No 1840/2001of 19 September 2001amending for the third time Regulation (EC) No 23/2001 laying down special measures for the beef sector that depart from the provisions of Regulation (EC) No 800/1999, Regulation (EEC) No 3719/88, Regulation (EC) No 1291/2000 and Regulation (EEC) No 1964/82THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Regulation (EC) No 1512/2001(2), and in particular Article 29(2)(a), Article 33(12) and Article 41 thereof,Whereas:(1) The health protection measures adopted by the authorities of certain non-member countries regarding exports of bovine animals and the meat of those animals in response to bovine spongiform encephalopathy have had serious economic consequences for exporters.(2) The cases of foot-and-mouth disease that have occurred in several Member States have led to adoption of protective measures under Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC(4), and in particular Article 10 thereof, and under Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(5), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof.(3) Commission Regulation (EC) No 23/2001(6), as last amended by Regulation (EC) No 908/2001(7), introduces measures to limit the serious consequences of those measures.(4) The health protection measures adopted by certain non-member countries regarding Community exports are still in force and in certain cases have been strengthened. In view of this situation, certain time limits must be extended, although not beyond 31 December 2001.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Article 2 of Regulation (EC) No 23/2001 is replaced by the following: "Article 21. At the holder's request, export licences issued under Regulation (EC) No 1445/95 that were applied for by 30 March 2001 shall, if their validity did not expire before 1 November 2000, be cancelled and the security released.2. On application by the exporter in the case of products for which by 30 March 2001:- the customs export formalities had been completed or which had been placed under one of the customs control procedures referred to in Articles 4 and 5 of Regulation (EEC) No 565/80, the 60-day time limit for leaving the Community's customs territory referred to in Article 32(1)(b)(i) of Regulation (EC) No 1291/2000 and Article 7(1) and Article 34(1) of Regulation (EC) No 800/1999 is extended to 31 December 2001,- the customs export formalities had been completed but which had not yet left the Community's customs territory or which had been placed under one of the customs control procedures referred to in Articles 4 and 5 of Regulation (EEC) No 565/80, the exporter shall repay any refund paid in advance and the various securities pertaining to the operations shall be released,- the customs formalities had been completed and which had left the Community's customs territory, they may be brought back and released for free circulation in the Community. The exporter shall repay any refund paid in advance and the various securities pertaining to the operations shall be released,- the customs formalities had been completed and which had left the Community's customs territory, they may be brought back to be placed under a suspensive procedure in a free zone, free warehouse or customs warehouse until 31 December 2001 before reaching their final destination; this shall not affect payment of the refund for the actual final destination or the security lodged in respect of the licence."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply to operations for which a final decision has not yet been adopted.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 September 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 201, 26.7.2001, p. 1.(3) OJ L 224, 18.8.1990, p. 29.(4) OJ L 62, 15.3.1993, p. 49.(5) OJ L 395, 30.12.1989, p. 13.(6) OJ L 3, 6.1.2001, p. 7.(7) OJ L 127, 9.5.2001, p. 33.